DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/13/2021, with respect to claims 1-3, 5, 6, and 8-11 have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 6, and 8-11 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, and 8-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Kihara (US 20140303904 A1) is still considered the closest prior art of record.
Regarding Claim 1, Kihara teaches a data processing device that processes three-dimensional data having time, intensity, and a third dimension collected from a sample serving as a measurement target (Kihara, [0015] and Fig. 2 S1), the data processing device comprising:
a) an intensity-time graph generator configured to generate an intensity-time graph with the intensity and the time plotted on axes from the three-dimensional data (Kihara, [0061] The detection data are sequentially sent to the data processing system 3, which produces three-dimensional data of time, wavelength and intensity as shown in FIG. 3 (Step S1).);

b) a target peak determiner configured to determine any one peak from peaks appearing on the intensity-time graph to be a target peak (Kihara [0061] The intensity determining section 34 In the ; and
d) a target spectrum generator configured to extract data at  (Kihara [0067] At each point in time t within a time range of [Ta, Tb] belonging to the target peak (FIGS. 5 and 6}, the Intensity ratio calculating section 34 acquires an intensity I.sub.1(t) at the wavelength .lambda.1 and an intensity L.sub.2(t) at the correction wavelength .lamda.2 (FIG, 7), and calculates an intensity ratio R(t) as follows (Step S5); also see [0068] The graphic displaying section 35 creates a graph of this intensity ratio R(t) and shows it on the display unit 5.; also see Fig. 1 (35) and Fig, 6).

Kihara is not relied upon to teach c) a time point specifier configured to specify a time point at which a size of a spectrum with the intensity and the third dimension plotted on axes matches a predetermined value from a time range from a start time point to an end time point of the target peak in the three dimensional data; and
e) a size specifier configured to specify a size of a reference spectrum that is a spectrum with the intensity and the third dimension plotted on axes, the spectrum being acquired in advance for a known material, wherein the time point specifier uses the size of the reference spectrum as the predetermined value.

Kihara, as best understood by the Examiner, when considered alone and in combination with other prior art of record, does not teach or fairly suggest e) a size specifier configured to specify a size of a reference spectrum that is a spectrum with the intensity and the third dimension plotted on axes, the spectrum being acquired in advance for a known material, wherein the time point specifier uses the size of the reference spectrum as the predetermined value.

Independent claim 10, is allowed for the same reason as it is analogous to claim 1.
Dependent claims 3-6, 8, and 9 are allowed by virtue of their dependence on claim 1. Claims 11 and 12 are allowed due to their dependence on claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamata et al. (US 20160169848 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        10/14/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863